DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed on January 14, 2019, and the reply filed November 29, 2019. 
Applicant’s election without traverse of Group I, Claims 1-18, in the reply filed on August 8, 2022, is acknowledged.
Claims 19-31 are withdrawn. Claims 1-18 are pending for examination. Claim 1 is an independent claim.

Priority
Applicant’s claim for the benefit of PCT application PCT/AU2017/050738 under 35 U.S.C. 365 is acknowledged.  Receipt is further acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), pursuant to 35 U.S.C. 365(b), which papers have been placed of record in the file.  

Information Disclosure Statement
The information disclosure statements submitted on February 8, 2019; October 1, 2019; and November 12, 2021, were filed before the mailing of a first Office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.  The claims recite “[c]omputer aided design software.”  A claim to software, when claimed as a product without any structural recitations, is non-statutory subject matter per se as it cannot be classified as a process, machine, manufacture, or composition of matter.  See MPEP § 2106.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent Claim 1 recites the limitation “the position and orientation in three dimensions of each brick relative to a point of origin” in the claimed software.  There is insufficient antecedent basis for the limitations “the position and orientation” in the claim.  Dependent claims incorporate the deficiency.
Claims 4 and 9 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 4 recites the limitations “the external walls” and “the internal walls” and Claim 6 recites the limitations “said external walls” and “said internal walls” in the claimed software.  There is insufficient antecedent basis for these limitations in the claims.  Dependent Claim 9 incorporates the deficiency.
Claim 14 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The recites the limitation “said data sets” in the claimed software.  There is insufficient antecedent basis for this limitation in the claim.  
Note that the prior art analysis of relevant claims below is based on a most likely interpretation made in light of the above deficiencies. 

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Immonen et al., International Patent Application WO 2011/077006 A2 (published Jun. 30, 2011) (hereinafter “Immonen”) in view of Gentry, Russell, and Collins, Jeffrey (Eds.), BIM for Masonry – Modeling Masonry Buildings in Autodesk Revit, The Masonry Society, available at https://masoncontractors.org/pdf/bim-for-masonry-modeling-buildings-in-autodesk-revit.pdf (Feb. 2016) (hereinafter “Gentry”) and Pivac et al., U.S. Patent Application 2009/0038258 A1 (published Feb. 12, 2009) (hereinafter “Pivac”).
Regarding Claim 1, Immonen teaches computer aided design software for designing a brick construction (see, e.g., Immonen, Abstract, describing a method and an apparatus for building a brick wall in which the brick wall with its wall elements is designed by means of a CAD system; p. 3, lines 25-29, describing using a CAD-CAM system as an aid in the design and manufacture of a brick wall using automation; and p. 4, lines 5-7, indicating use of the CAD-CAM system in the context of design of a building), said computer aided design software having a user interface allowing a user to input building plan data (see, e.g., id., p. 6, line 31, – p. 7, line 2, describing an apparatus comprising a suitable user interface associated with control of the CAD-CAM system; and p. 6, lines 1-13, describing design of a brick wall by means of the CAD system in the context of manufacturing a complete building such that design data of the building is used as a basis for building up bricks [indicating a user input allowing input of building plan data in some form]), said computer aided design software generating from said building plan data, data representative of a scale top-plan view of walls with predetermined known wall length dimensions (see, e.g., id., p. 5, lines 28-31, and Figs. 3 and 4, describing and illustrating top views of brick wall structures according to the method and apparatus; p. 3, lines 25-29, describing using the CAD-CAM system as an aid in the design and manufacture of a brick wall using automation; and p. 6, lines 1-13, describing design of the brick wall by means of the CAD system such that design data of the building is used as a basis for building up bricks [indicating known wall length dimensions]; and p. 9, lines 9-21, describing design of the building with its brick walls and wall elements by means of the CAD system, including quantity, price, shapes, and strength calculations, and describing manufacture of unit wall elements on the basis of design data of the CAD design);
Said computer aided design software determining brick by brick placement data for said walls, including the identification of a position and orientation in three dimensions of each brick relative to a point of origin (see, e.g., id., p. 5, lines 23-27, p. 6, lines 1-29, and Figs. 1 and 2, describing and illustrating views of a bricklaying apparatus of a wall element and manufacture of a wall element according to the method and apparatus [comprising determining placement data, including position and orientation for each of multiple bricks at least in order to function as described]);
Said computer aided design software compiling brick placement information including brick type, position and orientation in three dimensions of each brick relative to said point of origin (see, e.g., id., p. 9, lines 9-21, describing design of brick walls and wall elements of the building by means of the CAD system, including quantity, price, shapes, and strength calculations [representing various forms of brick type information], and describing manufacture of unit wall elements on the basis of design data of the CAD design; p. 5, lines 23-27, p. 6, lines 1-29, and Figs. 1 and 2, describing and illustrating manufacture of a wall element with bricks at particular positions and orientations relative to wall and building designs).
However, Immonen appears to be silent regarding said computer aided design software generating a virtual extrusion of length commensurate with the wall height and regarding including determining brick stepping and brick nesting at wall intersections.
Gentry teaches computer aided design software for designing a brick construction (see, e.g., Gentry, p. 7, 2. Introduction, describing Advances in BIM software having led to better building models, describing an initiative formed to pursue developing BIM tools and processes for the masonry industry, and describing providing instructions and models demonstrating how to use Autodesk Revit to create models that depict masonry in typically used scenarios), said computer aided design software having a user interface allowing a user to input building plan data (see, e.g., id.¸ p. 1, Foreword, p. 7, 2. Introduction, describing use of Autodesk Revit [comprising a user interface] to create models that depict masonry; and pp. 86-97, 4.9. Modeling Strategies, describing and illustrating various strategies for modeling elements including brick walls), said computer aided design software generating a virtual extrusion of length commensurate with the wall height (see, e.g., id., pp. 9-16, 2.2. Fundamentals of Wall Modeling in Revit, describing and illustrating wall modeling including displays associated with wall height [representing virtual extrusions of length commensurate with wall height in various forms]; pp. 46-55, 3.5.1. Revit Family Creation – Bond Beam Example, describing and illustrating aspects of an example in which extrusions are used in association with a masonry family used to model masonry elements; and pp. 89 and 90, 4.9.4. Design Options, describing and illustrating modeling and rendering of different masonry bonding patterns in the context of a modeled wall having a designated height), including determining brick stepping and brick nesting at wall intersections (see, e.g., id., p. 17, 2.4.1. Bonding Patterns, describing masonry commonly laid in running bond, stack bond, Flemish bond, and many other patterns and describing Masonry BIM applications providing tools to align the bonding patterns with key elements of the building and to indicate where building elements need to be adjusted to stay with the module of the masonry; p. 17, 2.4.2. Changes in Bonding Pattern, describing cases in which bonding patterns change at locations on the wall such that new pattern may need to be indexed relative to the primary pattern so that the two coordinate; p. 18, 2.4.10. Masonry Corner Treatments, describing corner treatments as involving functionality including continuation of masonry unit spacing as a wall goes around a corner and including definition of masonry corner treatments such as quoins; p. 40, 3.4.11. Masonry Corner Treatments, describing handling masonry walls that come together at corners with a wall join tool and indicating supplying details or elevations to support the proper construction of complex corners; and pp. 89 and 90, 4.9.4. Design Options, describing and illustrating modeling and rendering of different masonry bonding patterns with different brick stepping).
Immonen and Gentry are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing computer-aided design software for designing a brick construction and with teachings directed toward determining brick placement data.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Immonen and Gentry and implement computer-aided design software in which a virtual extrusion of length commensurate with a wall height is generated and brick stepping and brick nesting at wall intersections is determined in order to allow the more convenient modeling of masonry elements at useful levels of detail in various stages of a building design and construction (see, e.g., Gentry, p. 1, Foreword, p. 7, 2. Introduction, and pp. 7 and 8, 2.1. Level of Development; and in view of the value of computer-aided modeling of various construction elements well known in the art).
Immonen as modified by Gentry appears to be silent regarding having regard to a predetermined minimum cut brick length, determination of cut length data for individual bricks to be cut to length in order to meet the required dimensions of wall length, and regarding compiling a brick placement database including cut length data for each brick identified as to be cut to length.
Pivac teaches computer aided design software for designing a brick construction (see, e.g., Pivac, Abstract, describing an automated brick laying system for constructing a building from a plurality of bricks; and para. 51, describing embodiments in which a human-machine interface is provided to allow operator intervention such as selecting between building design changes), said computer aided design software including, having regard to a predetermined minimum cut brick length, determination of cut length data for individual bricks to be cut to length in order to meet required dimensions of wall length (see, e.g., id., para. 16, describing embodiments in which the automated brick laying system comprises a brick cutting device to cut a brick to a shape required for laying at a predetermined location in the building; para. 40 and Figs. 1 and 7, describing and illustrating the brick laying system comprising a brick laying robot, a database holding the predetermined positions for the brick, and a controller controlling the robot to construct the building course by course where the bricks are laid sequentially at their respective predetermined positions; and para. 49, describing architectural CAD drawings provided as initial input data to the system such that the drawings are converted to a series of brick coordinates identifying the location of each brick in space; para. 72, describing the system as comprising a brick cutting device under control of a positioning system that operates to cut a brick if required and describing information pertaining to whether or not a brick is to be cut obtained from the brick location database such that bricks are cut in accordance with the laying sequence of bricks; and paras. 16 and 72, describing the cutting device taking the form of a saw or a guillotine and cutting of bricks achieved by use of the saw or guillotine [rendering obvious having regard to a predetermined minimum cut brick length at least in order to successfully perform cutting given a particular cutting mechanism]); said computer aided design software compiling a brick placement database including cut length data for each brick identified as to be cut to length (see, e.g., id., para. 72, describing information pertaining to whether or not a brick is to be cut obtained from the brick location database such that bricks are cut in accordance with the laying sequence of bricks [comprising cut length data in some form]).
Pivac is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing computer-aided design software for designing and constructing a brick construction and with teachings directed toward determining brick placement data.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Immonen, Gentry, and Pivac and implement computer-aided design software in which, having regard to a predetermined minimum cut brick length, cut length data for individual bricks to be cut to length in order to meet required dimensions of wall length are determined and a brick placement database is compiled including cut length data for each brick identified as to be cut to length in order to increase automation of brick construction (see, e.g., Pivac, paras. 1-8; and in view of the value of automation well known in the art).
Regarding Claim 2, Immonen as modified by Gentry and Pivac teaches computer aided design software as claimed in Claim 1 having a first table containing one or more user selectable settings allowing stock brick type and size parameters to be stored and selected for walls (see, e.g., Gentry, pp. 9-15, 2.2. Fundamentals of Wall Modeling in Revit, describing and illustrating user interface features to give a wall masonry properties by editing a wall type by selecting a material from a list of materials and editing aspects such as function and thickness.  One of ordinary skill in the art would have been motivated to implement computer-aided design software in which a first table contains one or more user selectable settings allowing stock brick type and size parameters to be stored and selected for walls under the same rationale as provided in the discussion of Claim 1 and further in order to allow customization of models and construction projects [see, e.g., Gentry, p. 46, 3.5. Revit Families, Customization, and Creation Tools]; and in view of the value of customization well known in the art).
Regarding Claim 3, Immonen as modified by Gentry and Pivac teaches computer aided design software as claimed in Claim 1 wherein said building plan data is representative of a scale top-plan view of external walls and internal walls (see, e.g., Gentry, pp. 9 and 10, 2.2. Fundamentals of Wall Modeling in Revit, describing and illustrating user interface features to define use of a wall as interior, exterior, and other options.  In view of the above teachings, one of ordinary skill in the art would have been motivated to implement computer-aided design software in which building plan data is representative of a scale top-plan view of external walls and internal walls under the same rationale as provided in the discussion of Claim 1 and further in order to allow design and implementation of a wide range of construction projects and elements [see, e.g., Gentry, p. 7, 2. Introduction]; and in view of the value of increasing application contexts well known in the art).
Regarding Claim 4, Immonen as modified by Gentry and Pivac teaches computer aided design software as claimed in Claim 1 wherein said computer aided design software generates footing data and/or concrete pad data including the dimensions, position and orientation of the footings and/or concrete pad relative to a point of origin, relative height off-set between the bottom of the external walls and optionally the bottom of the internal walls and between different sections of internal walls and optionally determines the required volume of concrete to form the pad (see, e.g., Gentry, pp. 42-46, 3.4.15. Bond Beams and Masonry Wall Reinforcing, describing and illustrating examples in which a building model designed in Revit includes footings and describing an example in which a model includes stepped footings; p. 19, 2.4.16. Interior Concrete Masonry Walls, describing a building model as facilitating the representation of interior masonry walls and indicating walls with arbitrary or different features.  Note that the teachings anticipate the alternative language of the claim.  In view of the above teachings, one of ordinary skill in the art would have been motivated to implement computer-aided design software as claimed under the same rationale as provided in the discussion of Claim 1 and further in order to allow design and implementation of a wide range of construction projects and elements [see, e.g., Gentry, p. 7, 2. Introduction]; and in view of the value of increasing application contexts well known in the art).
Regarding Claim 5, Immonen as modified by Gentry and Pivac teaches computer aided design software as claimed in Claim 1 wherein said computer aided design software allows user input of and storing positioning data for voids and/or apertures in said extrusion, said voids and/or apertures being of dimensions commensurate with the height and width of doors and windows to be fitted in the completed building (see, e.g., Immonen, p. 7, lines 15-23, describing an actuator operating fully automatically according to the CAD design such that when making a wall it also leaves appropriate openings at the points of windows and doors).
Regarding Claim 6, Immonen as modified by Gentry and Pivac teaches computer aided design software as claimed in Claim 1 wherein said computer aided design software allows user input of and storing services positioning data for at least one of plumbing, electrical and ICT (Information and Communication Technology) and sound and vision cabling and connection points in external walls and in internal walls; said computer aided design software generating positioning data for channels in said walls to carry services and recesses in said walls for said connection points, said computer aided design software generating machining data for the location of recesses and cavities to be machined in individual bricks according to the positioning data of said channels and recesses; and storing said machining data in said brick placement database (see, e.g., Immonen, p. 2, lines 10-28, describing prior art arrangements in which a concrete-brick wall element is produced with window and door openings and also with electrical wiring; see, e.g., Gentry, p. 11, describing walls as having an ability to host elements including light switches and outlets such that the wall moves so do the hosted elements; p. 42, 3.4.13. Wall Penetrations, describing embodiments comprising adjusting a model to where piping and mechanical elements must go through or embed in a wall; and pp. 55 and 56, 3.7.1. Masonry Walls by Discipline, describing various disciplines as adding information including duct work, pipes, and electrical to a model; and see, e.g., Pivac, para. 74, describing embodiments in which door and window frames, lintels, and other building elements that are required are dropped or inserted into place prior to the laying of the course of bricks immediately above such element and describing embodiments in which the database contains information on the position of doors, windows, and other openings and adjusts operation accordingly; and paras. 16 and 72, describing the brick cutting device cutting a brick to a shape required for laying at a predetermined location in the building.  In view of the above teachings, one of ordinary skill in the art would have been motivated to implement computer-aided design software as claimed under the same rationale as provided in the discussion of Claim 1 and further in order to allow design and implementation of known construction features and elements [see, e.g., Gentry, p. 7, 2. Introduction; and Pivac, para. 74]; and in view of the value of established construction practices well known in the art).
Regarding Claim 7, Immonen as modified by Gentry and Pivac teaches computer aided design software as claimed in Claim 1 adapted to determine the order that each brick is to be laid, and creates in said brick placement database, an index number allocated to each brick, to identify the brick laying order (see, e.g., Pivac, para. 55, describing the controller, in constructing control data, taking into account information derived from the database, a real time position of a head, and a predicted position of the brick held by a manipulator; paras. 64 and 65 and Fig. 10, describing and illustrating a base control process in which information regarding the location of the next brick to be laid is loaded from the database; and para. 72, indicating embodiments in which cutting of bricks, if required, is performed in accordance with the laying sequence of bricks [representing indexing in some form].  In view of the above teachings, one of ordinary skill in the art would have been motivated to implement computer-aided design software as claimed under the same rationale as provided in the discussion of Claim 1 and further in order to allow continuous smooth automation of construction [see, e.g., Pivac, Abstract and para. 8, 21, 40, 62, and 74]; and in view of the value of sequential construction well known in the art).
Regarding Claim 8, Immonen as modified by Gentry and Pivac teaches computer aided design software as claimed in Claim 1 wherein a reference position on each brick is a centroid of all dimensions of each brick, trimmed or whole, not taking into account any routed cut-outs or recesses (see, e.g., Gentry, pp. 42 and 42, 3.4.15. Bond Beams and Masonry Wall Reinforcing, describing embodiments in which on-center spacing is used for reinforcement; and p. 65, Align Tool, describing use of an align tool to align centers of walls or beams with a selected beam, line, or wall.  Design modeling based on a center value is obvious over the noted teachings.  Further, a particular type of center, such as a centroid, is obvious to try from a finite number of centers [see MPEP § 2144.05].  Note also that the claimed “reference position,” without more, does not affect the functionality of the claimed software as such a reference position inherently exists on each brick and is not used in the recited claims.  In view of the above teachings, one of ordinary skill in the art would have been motivated to implement computer-aided design software as claimed under the same rationale as provided in the discussion of Claim 1).
Regarding Claim 9, Immonen as modified by Gentry and Pivac teaches computer aided design software as claimed in Claim 4 wherein the relative height off-set between the bottom of the external walls and the bottom of the internal walls may be reflected in different height values for the first course of bricks of the external course and the internal course (see, e.g., Gentry, pp. 42-46, 3.4.15. Bond Beams and Masonry Wall Reinforcing, describing and illustrating examples in which a building model designed in Revit includes footings and describing an example in which a model includes stepped footings; p. 19, 2.4.16. Interior Concrete Masonry Walls, describing a building model as facilitating the representation of interior masonry walls and indicating walls with arbitrary or different features.  Arbitrary differences in brick arrangements, including different height values of different courses of bricks, are obvious over these teachings.  In view of the above teachings, one of ordinary skill in the art would have been motivated to implement computer-aided design software as claimed under the same rationale as provided in the discussion of Claim 4).
Regarding Claim 10, Immonen as modified by Gentry and Pivac teaches computer aided design software as claimed in Claim 1 wherein different spacings between adjacent bricks and thicknesses of adhesive or mortar between adjacent bricks are accounted for and adjacent brick spacing A and brick base spacing B are stored in the brick placement database (see, e.g., Immonen, p. 5, lines 23-25, and Fig. 1, describing and illustrating views of a bricklaying apparatus of a wall element and manufacture of a wall element according to the method and apparatus and illustrating different spacings between adjacent bricks; see, e.g., Gentry, p. 18, 2.4.8. Masonry Pilasters, describing functionality to define and place structural masonry pilasters into walls and describing definition of rules for the coordination between pilaster spacing and other masonry elements such as intersecting walls; and see, e.g., Pivac, para. 42, describing embodiments in which the system comprises an adhesive delivery system such as for the delivery of mortar; paras. 55-58, describing an arm notified that it will be laying adhesive such as mortar for the next brick to be laid and describing embodiments in which the arm is controlled to place mortar in a particular pattern based on information in the database.  In view of the above teachings, one of ordinary skill in the art would have been motivated to implement computer-aided design software as claimed under the same rationale as provided in the discussion of Claim 1 and further in order to allow continuous and adaptable automation of construction [see, e.g., Pivac, Abstract and para. 8, 21, 40, 62, and 74]; and in view of the value of adaptable construction well known in the art).
Regarding Claim 11, Immonen as modified by Gentry and Pivac teaches computer aided design software as claimed in Claim 1 wherein for cut bricks the design software exports coordinates of the cut to said brick placement database (see, e.g., Pivac, para. 72, describing information pertaining to whether or not a brick is to be cut obtained from the brick location database such that bricks are cut in accordance with the laying sequence of bricks [comprising cut length data in some form]; and para. 49, describing architectural CAD drawings converted to a series of brick coordinates identifying the location of each brick in space [representing arrangements in which brick data is exported to the database in some form].  In view of the above teachings, one of ordinary skill in the art would have been motivated to implement computer-aided design software as claimed under the same rationale as provided in the discussion of Claim 1).
Regarding Claim 12, Immonen as modified by Gentry and Pivac teaches computer aided design software as claimed in Claim 1 wherein for routed bricks the design software exports coordinates of the rout to said brick placement database (see, e.g., Immonen, p. 89, lines 10-12, and p. 12, lines 1-4, describing embodiments in which a model includes holes and an actuator makes holes in materials; see, e.g., Pivac, para. 72, describing information pertaining to whether or not a brick is to be cut obtained from the brick location database such that bricks are cut in accordance with the laying sequence of bricks [comprising cut length data in some form]; and para. 49, describing architectural CAD drawings converted to a series of brick coordinates identifying the location of each brick in space [representing arrangements in which brick data is exported to the database in some form]; and see, e.g., Gentry, pp. 74-77, 4.2.1. Preliminary Model Description, indicating models that provide guidance for cutting of masonry units and indicated at LOD 400 or fabrication.  In view of the above teachings, one of ordinary skill in the art would have been motivated to implement computer-aided design software as claimed under the same rationale as provided in the discussion of Claim 1).
Regarding Claim 13, Immonen as modified by Gentry and Pivac teaches computer aided design software as claimed in Claim 1 wherein the design software brick placement database includes at least one trim data field to store a trim value or a trim value array for each brick (see, e.g., Pivac, para. 72, describing information pertaining to whether or not a brick is to be cut obtained from the brick location database such that bricks are cut in accordance with the laying sequence of bricks [representing trim data at least in the sense that a cut can be viewed as a trim].  In view of the above teachings, one of ordinary skill in the art would have been motivated to implement computer-aided design software as claimed under the same rationale as provided in the discussion of Claim 1).
Regarding Claim 14, Immonen as modified by Gentry and Pivac teaches computer aided design software as claimed in Claim 1 having a first library in which data pertaining to one or more building plans in the form of data sets are stored (see, e.g., Gentry, pp. 9, 2.2. Fundamentals of Wall Modeling in Revit, p. 52, para. 1, p. 62, 3.8.2. Ready Made Families, and pp. 93 and 94, 4.12. Content Management and BIM List, describing various examples of use of libraries in Revit; and p. 47, para. 2, describing a user starting with a generic template and saving a design to the computer being used or to a network.  In view of the above teachings, one of ordinary skill in the art would have been motivated to implement computer-aided design software as claimed under the same rationale as provided in the discussion of Claim 1).
Regarding Claim 15, Immonen as modified by Gentry and Pivac teaches computer aided design software as claimed in Claim 14 having a second library in which data pertaining to one or more pre-defined rooms are stored (see, e.g., Gentry, pp. 46, 3.5. Revit Families, Customization, and Creation Tools, pp. 46 and 47, 3.5.1. Revit Family Creation – Bond Beam Example, and p. 93, 4.11. Component Modeling, describing various examples of use of different kinds of templates in Revit; p. 21, 3.1. Project Summary, describing an example in which major project components include wings of classrooms; pp. 12 and 63, describing examples of duplicating model information; and pp. 73-76, 4. The CTC Models, describing examples in which office buildings are modeled.  In view of the above teachings, one of ordinary skill in the art would have been motivated to implement computer-aided design software as claimed under the same rationale as provided in the discussion of Claim 1).
Regarding Claim 16, Immonen as modified by Gentry and Pivac teaches computer aided design software as claimed in Claim 15 having a third library in which data pertaining to a plurality of doors and windows are stored, corresponding to data for stock items used in determining said positional data based on selected doors or windows (see, e.g., Gentry, p. 17, 2.4.3. Masonry Openings and Lintels, describing definitions of masonry openings driven by a style definition [representing a library in some form] and describing application to windows; p. 18, 2.4.7. Masonry Arches, describing complex masonry features inserted into walls a part of door and window openings and describing implementation as part of a nested family [representing a library in some form]; p. 32, 3.4.5. Masonry Openings, describing masonry opening controlled by the elements that fit into the openings such as windows and doors; p. 56, 3.7.2. Openings in Masonry Walls, describing use of a window tool or door tool to cut an opening in a masonry wall; p. 67, Door Tool, describing use of a Doors tool to place a door in a wall and describing selecting a door type from a type selector [representing a library in some form]; and p. 72, Window Tool, describing use of a Windows tool to place windows in a wall and describing selecting a window type from a type selector [representing a library in some form].  In view of the above teachings, one of ordinary skill in the art would have been motivated to implement computer-aided design software as claimed under the same rationale as provided in the discussion of Claim 1).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Davis, Jamie, BIM-M Initiative: A Comprehensive Update, Masonry Magazine, available at https://www.masonrymagazine.com/blog/2015/12/21/bim-m-initiative-a-comprehensive-update (Jan. 2016).
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
12/3/2022



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174